DETAILED ACTION

1. It is hereby acknowledged that 16/780824 the following papers have been received and placed of record in the file: Remark date 02/12/21

2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3. Claims 3,4, 21, 22 are objected to because of the following informalities:  These claims use the abbreviation PDU. When an abbreviation is first used in a claim set the full name should be used with the abbreviation.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1, 5, 6, 18, 23, 24  are rejected under 35 U.S.C. §103 as being unpatentable over NPL- 3GPP TR 29.891 V0.3.0 (2017-05) herein after referred to as 3GPP in view of Atarius et al(US 2017/023859A1)          

Regarding claim 1, 3GPP teaches a failure recovery method, comprising: sending, by a session management function (SMF), a SMF registration request to unified data management (UDM), wherein the SMF registration request;(see 3GPP section 9.1.1.3.2, 9.1.1.3.4.1, 9.1.1.3.4.2 explains service offered by SMSF to UDM and registration procedure) receiving, by the SMF, a proxy call session control function (P-CSCF) failure recovery indication; (see 3GPP section 9.4.1.6 & 9.4.2 explains P-CSCF restoration,) and initiating, by the SMF after receiving the P-CSCF failure recovery indication, a P-CSCF failure recovery process.(see 3GPP 9.5.1.7 explains SM/UPF shall block any traffic that is not from or to addresses of network e.g. P-CSCF , thus can be recovery process)  

However analogous art  Atarius (IMS registration procedure) explains a request for a new dialog and including an indicator for IMS communication service or IMS application that MCS UE may include media feature tag.   (see paragraph [0177])  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Atarius mission critical communication.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve on critical communication services (see paragraph [0030])  


Regarding claim 5, the modified 3GPP taught the method of claim 1, as described above. The modified 3GPP further teaches wherein the P-CSCF failure recovery process comprises the SMF triggering a process of reselecting a P-CSCF.(see 3GPP 9.4.2, Fig. 9.4.2.1.1-1 shows P-CSCF restoration and re-establishment, new P-CSCF)  


Regarding claim 6, 3GPP teaches a failure recovery method, comprising:
receiving, by a unified data management (UDM), at least one a session management function (SMF) registration request (see 3GPP section 9.1.1.3.2, 9.1.1.3.4.1, 9.1.1.3.4.2 explains service offered by SMSF to UDM and registration procedure)  from at least one a SMF serving Internet protocol multimedia core network subsystem (IMS), ; (see 3GPP section 9.4.1.6 & 9.4.2 explains P-CSCF restoration,)   wherein [[a]] the SMF registration request 

sending, by the UDM, a proxy call session control function (P-CSCF) failure recovery indication to the SMF, (see 3GPP section 9.4.1.6 & 9.4.2 explains P-CSCF restoration, Fig. 9.4.2.1.1-1) wherein the SMF is configured to initiate a P-CSCF failure recovery process after receiving the P-CSCF failure recovery indication. .(see 3GPP 9.5.1.7 explains SM/UPF shall block any traffic that is not from or to addresses of network e.g. P-CSCF , thus can be recovery process)  
3GPP does not explicitly disclose request carries IMS attribute information
However analogous art Atarius  (IMS registration procedure) explains a request for a new dialog and including an indicator for IMS communication service or IMS application that MCS UE may include media feature tag.   (see paragraph [0177])  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Atarius mission critical communication.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve on critical communication services (see paragraph [0030])  


Regarding claim 18,3GPP teaches a non-transitory computer-readable storage medium for storing program codes which, when executed by a processor, implement a failure recovery method, comprising:

receiving, by the SMF, a proxy call session control function (P-CSCF) failure recovery indication; (see 3GPP section 9.4.1.6 & 9.4.2 explains P-CSCF restoration,)  and
initiating, by the SMF after receiving the P-CSCF failure recovery indication, a P-CSCF failure recovery process. .(see 3GPP 9.5.1.7 explains SM/UPF shall block any traffic that is not from or to addresses of network e.g. P-CSCF , thus can be recovery process)  
3GPP does not explicitly disclose request carries IMS attribute information
However analogous art Atarius (IMS registration procedure) explains a request for a new dialog and including an indicator for IMS communication service or IMS application that MCS UE may include media feature tag.   (see paragraph [0177])  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Atarius mission critical communication.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve on critical communication

Regarding claim 23,  the modified 3GPP taught the The non-transitory computer-readable storage medium of claim 18, wherein the P-CSCF failure recovery process comprises the SMF triggering a process of reselecting a P-CSCF. .(see 3GPP 9.4.2, Fig. 9.4.2.1.1-1 shows P-CSCF restoration and re-establishment, new P-CSCF)  


receiving, by a unified data management (UDM), at least one a session management function (SMF) registration request, (see 3GPP section 9.1.1.3.2, 9.1.1.3.4.1, 9.1.1.3.4.2 explains service offered by SMSF to UDM and registration procedure)   wherein [[a]] the SMF registration request in the at least one SMF registration request; (see 3GPP section 9.1.1.3.2, 9.1.1.3.4.1, 9.1.1.3.4.2 explains service offered by SMSF to UDM and registration procedure)
selecting, by the UDM, a SMF according to the SMF registration request; (see 3GPP section 9.1.1.3.4, 9.1.1.3.4.1, 9.1.1.3.4.2 explains service offered by SMSF to UDM and registration procedure)    and
sending, by the UDM, a proxy call session control function (P-CSCF) failure recovery indication to the SMF, (see 3GPP section 9.4.1.6 & 9.4.2 explains P-CSCF restoration, Fig. 9.4.2.1.1-1) wherein the SMF is configured to initiate a P-CSCF failure recovery process after receiving the P-CSCF failure recovery indication. .(see 3GPP 9.5.1.7 explains SM/UPF shall block any traffic that is not from or to addresses of network e.g. P-CSCF , thus can be recovery process)  
3GPP does not explicitly disclose request carries IMS attribute information
However analogous art  Atarius  (IMS registration procedure) explains a request for a new dialog and including an indicator for IMS communication service or IMS application that MCS UE may include media feature tag.   (see paragraph [0177])  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Atarius mission critical communication.  One of   

6. Claims 2, 7, 20, 25  are rejected under 35 U.S.C. §103 as being unpatentable over NPL- 3GPP TR 29.891 V0.3.0 (2017-05) herein referred to as 3GPP in view of Atarius et al(US 2017/023859A1) in further view of NPL-3GPP TS 23.501 VI.0.0 (2017-06)  herein referred to as 3GPP2nd   
   
Regarding claim 2, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP does not explicitly disclose these limitations however combined with 3PP2nd they teach wherein the IMS attribute information comprises at least one of:
a data network name (DNN) indicating an IMS or an IMS failure recovery support indication.(see D.1.0 explains support IMS, UE shall establish a PDU session with PDU session type set to IP for the corresponding APN/DNN)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP2nd.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve on emergency services in forbidden area(see page 45 and 46)  


a data network name (DNN) indicating an IMS or an IMS failure recovery support indication.(see D.1.0 explains support IMS, UE shall establish a PDU session with PDU session type set to IP for the corresponding APN/DNN)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP2nd.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve on emergency services in forbidden area(see page 45 and 46)  

Regarding claim 20, the modified 3GPP taught the non-transitory computer-readable storage medium of claim 18, as described above. The modified 3GPP does not explicitly disclose these limitations however combined with 3PP2nd they teach wherein the IMS attribute information comprises at least one of:
a data network name (DNN) indicating an IMS or an IMS failure recovery support indication. .(see D.1.0 explains support IMS, UE shall establish a PDU session with PDU session type set to IP for the corresponding APN/DNN)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP2nd.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of 



Regarding claim 25, the modified 3GPP taught the non-transitory computer-readable storage medium of claim 24, as described above.  The modified 3GPP does not explicitly disclose these limitations however combined with 3PP2nd they teach wherein the IMS attribute information comprises at least one of:
a data network name (DNN) indicating an IMS or an IMS failure recovery support indication. .(see D.1.0 explains support IMS, UE shall establish a PDU session with PDU session type set to IP for the corresponding APN/DNN)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP2nd.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve on emergency services in forbidden area(see page 45 and 46)  



Allowable Subject Matter

3, 4, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgard can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.